Case: 20-10546     Document: 00516093192         Page: 1     Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-10546                         November 15, 2021
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rene Gloria Cruz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:09-CR-115-6


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Rene Gloria Cruz, federal prisoner # 42340-177, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). On appeal, Cruz asserts that he has shown extraordinary
   and compelling reasons warranting compassionate release. He contends that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10546      Document: 00516093192           Page: 2   Date Filed: 11/15/2021




                                     No. 20-10546


   he has a high risk of contracting and having complications from COVID-19
   based on his medical conditions, namely asthma and hypertension, and that
   conditions at the facility where he is incarcerated further increase the risk of
   exposure and transmission. Cruz also contends that there is no evidence that
   he presents a danger to the community, and he points to numerous post-
   sentencing rehabilitation factors in support of his early release.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for abuse of discretion. United States v. Thompson,
   984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021) (reviewing a
   finding that no “extraordinary and compelling reasons” warranted release);
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (reviewing a
   finding that the 18 U.S.C. § 3553(a) factors did not warrant release). The
   district court found that Cruz failed to show extraordinary and compelling
   reasons for release and that, even if Cruz’s circumstances were extraordinary
   and compelling, it would not reduce Cruz’s sentence because the § 3553(a)
   factors did not weigh in favor of release.
          The district court judge—who also presided over Cruz’s
   sentencing—was uniquely situated to apply and balance the § 3553(a) factors
   in considering whether compassionate release was warranted. Id. at 693.
   Cruz has not shown that the district court abused its discretion in
   determining that the § 3553(a) factors weighed against his release. See
   Chambliss, 948 F.3d at 693–94.
          Accordingly, the district court’s judgment is AFFIRMED.




                                          2